Citation Nr: 1224436	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  97-06 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1954 to October 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

This claim was originally denied in a May 2002 Board decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In September 2003, the Court vacated the Board's decision and remanded the matter to the Board.  

In March 2004, the Board remanded the case for procedural development in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  That development accomplished, additional evidence was received, and the Board denied the claim in February 2006.  The Veteran appealed to the Court, and the Court partially vacated the February 2006 decision, and remanded the matter to the Board.  The Board remanded the claim in November 2007.  Unfortunately, the appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a cardiac disorder.  He has been diagnosed with coronary artery disease.  See February 2009 VA examination.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claim can be decided.  The Veteran has indicated he has received treatment at a VA medical center in Florida.  See May 2012 statement.  These records are not associated with the claims file.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records should be obtained and associated with the claims file.

Furthermore, the Board notes that the Veteran was given the opportunity to submit releases for the RO to obtain medical information from the Concilio Integral de Loiza, for records from 1994 to present, and to obtain medical records from North Medical Center.  Although the Veteran did not respond, the Board finds that another attempt should be made to obtain these records.  The Veteran is reminded that the VA has a duty to assist the Veteran in obtaining information and the Veteran has a duty on his part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this instance, the Veteran can aid in the development of his claim by providing releases to obtain medical records that are pertinent to the claim.

Finally, VA's duty to assist also includes a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds the duty to assist has not been met.  The Board notes the Veteran was afforded a VA examination in February 2009.  The VA examiner opined that the Veteran's coronary artery disease was not caused by or a result of his active duty service because there was no evidence of a cardiac condition during active service.  The Court has held that a medical opinion that contains only conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the Court has found that an examination is inadequate where the examiner relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the Board finds that a remand is required in order to obtain an addendum opinion.  The opinion provided must take into consideration the lay statements submitted regarding the Veteran's heart disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing the proper authorizations where necessary, obtain and associate with the claims file the following records:

all updated records, to include VA and private records.  In particular, obtain all records from VAMC Haley located in Florida, the Concilio Integral de Loiza from 1994 to present, and the North Medical Center.

All attempts to secure this evidence must be documented in the claims file.  If no further records are available, properly document a negative response in the file. 

If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records have been located, obtain an addendum opinion to the February 2009 VA examination.  If necessary, afford the Veteran a new VA cardiac examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to his symptoms during service, and the progression and treatment of his claimed disorder.  

The examiner is requested to review all pertinent records associated with the claims file and for each diagnosed heart disorder, offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed disorder is causally or etiologically related to the symptoms reported during service, or had an onset within one year of discharge from service.  For purposes of this examination, the examiner should consider the Veteran's statements regarding chest pain during service to be credible.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his heart disorder and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


